Title: To Benjamin Franklin from the Baron de Holtzendorff, 10 January 1779
From: Holtzendorff, Louis-Casimir, baron de
To: Franklin, Benjamin


Sir
Paris January 10th: 1779./.
Your intention being to Shew to them other Gentlemen, your Collegues, the Papers I had the honour to give you yesterday, may it please you, Sir, to communicate to them also Gnl. Washington’s letter & my Congé I do myself the honour to send you hereby upon the other side of my letter.
I join also my declaration made to all american officers in the charlestownes news paper, before my leaving your country, concerning the general Essay on the Prussian Tactics I proposed to Gnl. Washington when I found that your officers were in need of learning their metier.

With very much respectful Sentiments I have the honour to remain Sir Your most obdt. humble Servant
Baron DE HoltzendorffMajor d’Infanterie au Service de france—ruë du fbg. St. denis./.
 
Notation: Baron D’holkendorff Paris 10. Janvier 1779.
